Citation Nr: 1733140	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  04-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for a urinary disability, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1968.  He served in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Montgomery, Alabama, Regional Office (RO).

In October 2015, the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at the hearing has been associated with the record.

In June 2016, these issues were last before the Board, at which time they were remanded.  At that time, the Board also remanded a claim of entitlement to service connection for a disability manifested by headaches, to include migraine headaches.  

In a February 2017 rating decision, the Appeals Management Center (AMC) granted service connection for headaches with initial evaluation of 30 percent effective November27, 2002, the date of the claim.  Thus, this issue is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In June 2016, the Board remanded the claims of service connection for a skin disability and a urinary disability to afford the Veteran VA examinations, and obtain etiological opinions to address the Veteran's claims.  The Veteran was afforded a VA examination in September 2016, which resulted in assessments of tinea pedis (Athlete's Foot) and benign prostate hypertrophy (BPH).  With respect to each assessment, the examiner concluded it less likely than not that it was incurred in or caused by any in-service injury, event or illness.  She did not address whether any urinary or skin disability was etiologically related to and/or increased in severity beyond its natural progression due to any of the Veteran's service-connected disabilities, including erectile dysfunction and type II diabetes.  The examiner cited to an absence of skin problems at service, and that the service records disclosed no instance of BPH.  However, she did not address the Veteran's presumed exposure to herbicides or his lay reports of skin symptoms that had spread.  She did not address the diagnoses of skin cancer disclosed in the record. 

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Regrettably, the claims must once again be remanded.  The VA examiner's opinions are insufficient to address the claims.  As noted, the opinions do not address or consider the Veteran's presumed exposure to herbicide agents during his combat service in Vietnam.  They fail to consider the Veteran's historical reports of skin symptoms, and the clinical diagnoses of skin cancer.  The examiner provided no rationale for her opinions, other than citing to a lack of evidence in the service treatment records.  Under these circumstances, the Board cannot make an informed determination on the claims.  Douglas, supra.  Accordingly, the reports are returned for clarification.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner that provided September 2016 opinions regarding the Veteran's claimed skin disability and urinary disability for an addendum opinion.  The claims file must be made available to and reviewed by the examiner.  If that examiner is unavailable, the claims file and a copy of this remand should be forwarded to another appropriate medical professional for the requested addendum opinion.

The examiner should advance an opinion as to the following questions:

a)  Is it at least as likely as not (i.e., probability of 50 percent or more) that any identified skin disability (to include tinea pedis, tinea corporis or skin cancer), or any identified urinary disability (to include BPH), had its onset during active service, or is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure?

In addressing this question, the examiner must consider the Veteran's presumed exposure to herbicide agents, the circumstances of his combat service, as well as his provided history of symptoms in and since service, particularly with respect to the skin.

b)  For any skin or urinary disability the examiner finds it less likely than not had its onset occurred during active service or is otherwise etiologically related to service, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or more) that any such skin or urinary disability has been caused or worsened, i.e. increased in severity beyond its natural progression, by any service-connected disability.

All relevant medical records should be made available to the examiner for review.  The examination report should specifically state that such a review was conducted.

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why the opinion cannot be provided without resort to speculation.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




